  Case 1:21-mj-00036-JCN Document 1 Filed 02/09/21 Page 1 of 2                    PageID #: 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    ) Magistrate Case No. 1:21-mj-00036-JCN
                                             )
DAVID PHILLIPS                               )


                                      MOTION TO SEAL

       NOW COMES the United States of America, by and through Halsey B. Frank, United

States Attorney for the District of Maine, and Andrew McCormack, Assistant United States

Attorney, and respectfully moves for an Order sealing the warrant, complaint, affidavit, synopsis,

this motion and any Order hereon, pending the arrest of the defendant. Disclosure of these

documents in advance of the defendant’s arrest could hinder his apprehension and result in

heightened officer safety risks associated with his apprehension.

       As an exception to any sealing Order, the Government requests that the officers and

agents involved in this investigation be permitted to enter the warrant into the National Crime

Information Center (“NCIC”) database and provide a copy of the same to any officer or agent

who is assisting in the apprehension of the defendant or who apprehends the defendant and

requests confirmation of the existence of the warrant.

       WHEREFORE, the United States respectfully the Court grant this motion, and Order the
  Case 1:21-mj-00036-JCN Document 1 Filed 02/09/21 Page 2 of 2                   PageID #: 2




warrant, complaint, affidavit, synopsis, this motion and any Order hereon sealed pending the

arrest of the defendant, except as indicated above.

                                             Respectfully submitted,

                                             HALSEY B. FRANK
                                             United States Attorney

                                             BY: /s/ Andrew McCormack

                                             ANDREW MCCORMACK
                                             Assistant United States Attorney

Dated: February 9, 2021
